ON REHEARING
ODOM, J.
Counsel for intervenor, appellant, in their application for a rehearing, say:
“That there was error in law in.'/holding that credits made by L. L. Brice oir'B. H. Rutledge’s open account, without,the, /knowledge or consent of Rutledge, shó'hld be imputed to the open account.”
The court did not hold that.
The record shows that at the time' Rutledge made the payments they were credited by Brice on the open account for goods and merchandise purchased by Rutledge with his full knowledge. ' ■ ,
Brice says that he informed Rut-ledge that he was crediting the amounts paid--by -him to his open account. . ■ -.
Counsel for intervenor, appellant, say that Brice repudiated this statement oneross'-examination. But we thikk they are-in error.
Brice was asked, on eross-e'xamination, to' explain what the word “imputatioIill,'''rileaht, and he failed to give a- satisfactory • explanation of the meaning of -the word.
But on page 20 of the testimony,.jje,,-was asked: ... .....
“Then, he knew to what account yoii were crediting the payments made,to.,him? ,
And he answered:
“He did.
*773And on page 24 he was asked:
“When I asked you the question as to whether or not certain credits had been imputed or applied to the open or the rent account, you knew what I meant?
And he answered:
“Yes, sir.”
Brice’s testimony on this point is strongly corroborated by the fact that Rutledge approved a statement showing that he was due $117.00 on the rent account and another statement showing that he was due $52.09 on the open account.
Rutledge, the debtor, made no request that the amounts paid by him be imputed to the rent account, except on one occasion he gave Brice, the creditor, a check for $20.00 and wrote on the check “For rent”. The rent account was credited with this amount.
If he had intended that other amounts paid by him be credited on this rent account he would, no doubt, have made the request. ' But he tacitly, at least, acquiesced in the imputation of the payments on this open account, and when he approved the statement showing the balance due for rent he ratified the imputation made by the creditors.
In the case of Bloodworth vs. Jacobs, et al., 2 La. Ann. 26, the court said:
“The debtor has the first right to make the imputation; if he does not exercise this right then it appertains to the creditors; if neither makes the imputation the law makes it for them.”
See, to the same effect:
Flower & King vs. O’Bannon, 43 La. Ann. 1042, 10 South. 376, and the authorities there cited.
Rehearing refused.